EXHIBIT 10(s)
EMPLOYMENT AGREEMENT EXTENSION
THIS EMPLOYMENT AGREEMENT EXTENSION (this “Agreement Extension”) is entered into
effective the 30 day of March, 2010, by and between The Franklin Savings and
Loan Company, a savings and loan association organized under the laws of the
State of Ohio (the “Employer”), and Gregory W. Meyers (the “Employee”).
WITNESSETH:
WHEREAS, the Employee is currently employed as the Vice President of the
Employer; and
WHEREAS, the Employer and the Employee are parties to an employment agreement
dated August 15, 2004 and amended December 30, 2008 and May 13, 2009 (the
“Employment Agreement”); and
WHEREAS, the current expiration date of the Employment Agreement is March 31,
2012; and
WHEREAS, Section 1 of the Employment Agreement provides that the Employer’s
Board of Directors may extend the term of the Employment Agreement; and
WHEREAS, as a result of the skill, knowledge, performance and experience of the
Employee, the Board of Directors of the Employer has determined that the
Employment Agreement should be extended; and
WHEREAS, the Employee desires to continue to serve as the Vice President of the
Employer and consents to the extension of the Employment Agreement;
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the Employer and the Employee hereby agree as follows:
1. Extension of Term of Employment Agreement. The term of the Employment
Agreement is hereby extended and the Employment Agreement shall terminate on
March 31, 2013 (the “Extended Term”).
2. Effect of Prior Agreements. All of the terms and conditions of the Employment
Agreement shall remain in full force and effect during the Extended Term.
[REMAINDER OF PAGE INTENTIONALLY BLANK; SIGNATURES FOLLOW]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Employer has caused this Agreement Extension to be
executed by its duly authorized officer, and the Employee has consented to and
signed this Agreement Extension, each as of the date first above written.

             
 
                EMPLOYER:    
 
            Attest:   THE FRANKLIN SAVINGS AND LOAN COMPANY    
 
           
/s/ Margaret Havlin
 
  By:
  /s/ Gretchen J. Schmidt
 
Name:  Gretchen J. Schmidt    
 
      Title:    President    
 
            Attest:   EMPLOYEE:    
 
            /s/ Margaret Havlin   /s/ Gregory W. Meyers              

 

 